[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 99-1455

                    JESUS M. PADRO-MEDINA,

                    Plaintiff, Appellant.
                                         

             IVELISSE MALDONADO-RIVERA, ET AL.,

                        Plaintiffs,

                             v.

JAIME G. MIGUELES, ANGEL CARLO-GUTIERREZ AND PEDRO TOLEDO-DAVILA,
                          ET AL.,

                   Defendants, Appellees.

        APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF PUERTO RICO

     [Hon. Juan M. Perez-Gimenez, U.S. District Judge]

                           Before

                   Torruella, Chief Judge,
             Boudin and Lipez, Circuit Judges.

   Lydia Lizarribar-Masini, on brief for plaintiff Jesus M.
Padro-Medina.
   Gustavo A. Gelpi, Solicitor General, Edda Serrano-Blasini,
Deputy Solicitor General, and Sylvia Roger Stefani, Assistant
Solicitor General, Department of Justice, on brief for appellees
Pedro Toledo, Jaime Migueles and Angel Carlo-Gutierrez.

December 9, 1999

          Per Curiam.  After a careful review of the record and
the submissions of the parties, we affirm.  The record before
us shows "extremely protracted inaction (measured in years)
[and] disobedience of court orders."  Benjamin v. Aroostook
Medical Ctr., Inc., 57 F.3d 101, 108 (1st Cir. 1995) (quotation
marks and citation omitted).  The case was over three and one-
half years old when it was dismissed, during which time counsel
for appellant served only one set of interrogatories, failed to
respond to her opponent's interrogatories, failed to answer a
motion to dismiss, and missed without notice or excuse the only
depositions she scheduled.  Counsel failed to appear at a
status conference as ordered by the court, and then failed to
explain her absence from that conference when defendants sought
dismissal.  The court did not abuse its discretion in removing
this case from its docket.  Angulo-Alvarez v. Aponte de la
Torre, 170 F.3d 246, 251 (1st Cir. 1999) (dismissals under
Fed.R.Civ.P. 41(b) reviewed for abuse of discretion) 
(citations omitted).
          Affirmed.  1st Cir. Loc. R. 27(c).